Citation Nr: 0431430	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left lower 
extremity disorder, claimed as residuals of an in-service 
injury.

3.  Entitlement to an initial compensable evaluation for 
service-connected hepatitis-C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1974.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran has been in receipt of nonservice-connected 
pension since November 18, 1997, the date of his claim for 
that benefit.

The veteran and his spouse provided testimony before a 
Veterans Law Judge at the RO in March 2004; a transcript is 
of record.

The issues relating to service connection for a left leg 
disorder and the initial rating for service-connected 
hepatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue with regard to PTSD at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during confirmed 
Southeast Asia operations on the USS BONHOMME RICHARD and USS 
MIDWAY, involving mail operations in and out of Subic Bay and 
including Vietnam in-country experiences on a recurrent basis 
at Da Nang from June 15, 1970 to October 20, 1970.

3.  The veteran's experiences are partly corroborated by unit 
and other pertinent military history and other data and his 
service records are not inconsistent therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as 
PTSD, is a result of the veteran's Southeast Asia service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Additional development would be possible and might be helpful 
to his case.  

The veteran has indicated that he is aware of what is 
required in the way of evidence and to a great extent has 
provided collateral documentation to support certain alleged 
stressors.  The Board is satisfied that adequate development 
has taken place and there is a sound evidentiary basis for 
resolution of this issue at present without detriment to the 
due process rights of the veteran.



Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Although service records are somewhat limited, there were no 
complaints of, diagnosis of or treatment for any mental 
disorders reflected in the service medical records.  The 
veteran did not receive any treatment for wounds incurred in 
combat.  Some limited segments of his 201 file are in the 
claims folder.

The veteran's occupational specialty involved sorting and 
other activities associated with the delivery of mail.  The 
veteran's service documents officially certified him as 
having spent considerable time on the USS MIDWAY, which was 
in and out of Subic Bay; and he was in Da Nang, Vietnam from 
June 15 to October 20, 1970.  

The veteran has described his PTSD stressors as including at 
least four intermittent tours of duty to deliver mail to 
subsidiary military units of the primary ship in Da Nang in 
1970, during which time he was subjected to mortar and rocket 
attacks on several occasions.  He has stated that he was shot 
at while delivering mail to a ship in the Da Nang Harbor; 
that the local exchange where he did all his shopping was 
blown up; that he was hurt in a mortar attack; and that he 
was significantly impacted by the disastrous crashes and 
fires on the MIDWAY where they were hit almost every night 
for a period of time, and the deaths and injuries of those 
serving onboard on missions as well as on the ship.  

USASCRUR  has certified that although all logs for the ships 
are not available, there is evidence of a crash of a Corsair 
A-7 in September 1972, and that there were repeated standoff 
attacks at Da Nang from June 1970 to July 1972.

VA evaluative diagnoses have included PTSD as well as 
depressive reaction, history of alcohol abuse, etc.  Clinical 
findings in 1997 by a VA psychiatrist were to the effect that 
the claimed stressors appeared adequate to support the PTSD 
diagnosis.  The veteran's Global Assessment of Functioning 
(GAF) has been reflected in scores in the 30-40 range.

At the hearing, he indicated that while doing his mail 
duties, he was to secure all the ship's mail, put it on the 
carrier and then the carrier would distribute it to the 
smaller ships in the Da Nang harbor.  They would go into the 
Da Nang harbor and deliver mail to the ships therein 
including gunboats, etc.  


Analysis

The clinical records show that numerous physicians including 
both private and VA have predominantly diagnosed the 
veteran's psychiatric disability as being due to PTSD.  There 
is also some suggestion of prior alcohol abuse and major 
depressive disorder, but these would not exclude the presence 
of PTSD as a result of service.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Southeast Asia experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  We appreciate the cooperation of the military and 
others in documenting the given combat circumstances 
including during the period from June to October 1970 when 
the veteran was specifically certified by the military as 
having been in Da Nang, a site which the service has also 
certified as being heavily and steadily bombarded at that 
time.  

His job was to provide mail service, which was collected on 
the large ship and then delivered to the smaller ships in 
harbor.  This clearly involved those undertaking the job to 
be brought into harms way.  The nature of plane crashes and 
the like are basically credible if not entirely date-specific 
in the form now of record.  This documentation is probably 
not as complete as it might be, but it is certainly not 
inconsistent with and is, on retrospect, seen by the Board as 
entirely capable of corroborating his assertions in that 
regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his job certainly took him into 
harm's way.  Segments of his unit were in an area quite 
closely combat related, were often under fire, and certainly 
bore the deadly results of incoming ordnance causing grievous 
harm to personnel and property including the destruction of 
many planes and death and injury to many in the location of 
the mail drops as well as personnel including pilots from his 
ship.  It is noteworthy that he was documented to have served 
in areas at specific times when such combat-like situations 
often occurred, and that related stressors were not only 
entirely possible but often quite probable.  He states that 
these circumstances were of a certain nature which are 
entirely compatible with combat, and those which were not 
actual combat-related, were of significant trauma in his 
life; this is entirely credible.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
It is also entirely credible that some of the other personal 
documented experiences he had concurrent with that service 
may well have contributed to his stress, as he and physicians 
have opined.  All in all, the Board is convinced by the 
credible evidence of record that the veteran's service was, 
in part, consistent with combat, and as such, his own 
offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA and private physicians have repeatedly included a 
diagnosis of PTSD.  Those expert examiners including at VA 
facilities where he is undergoing PTSD therapy, who have 
confirmed the presence of PTSD through various testing 
procedures, have indeed attributed his PTSD to his service in 
Southeast Asia and the stressors he has claimed as a result 
thereof.  

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's acquired psychiatric 
disorder, currently predominantly diagnosed as PTSD, is 
reasonably the result of his Vietnam service, and service 
connection is in order.  

ORDER

Service connection for PTSD is granted.


REMAND

Hepatitis

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127. Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
That is the situation herein, and an aspect of the rating 
which has not been fully addressed by the RO.

The veteran's service records clearly reflect ongoing 
problems with hepatitis.  The available clinical records tend 
to confirm that he has also been seen for liver problems 
since then, albeit there has been some discussion as to 
whether the symptoms were due to his hepatitis or alcohol 
intake.  On several occasions, VA examinations were negative 
for active liver abnormalities or hepatitis.

At the hearing in March 2004, the veteran reported that he 
had again recently been seen at the VA facility where he had 
been told his liver function studies were elevated and that 
his color was yellow, and that this was probably due to his 
hepatitis.  He indicated that he would obtain records for 
that visit. 

VA clinical records were subsequently received by the Board 
and added to the claims folder reflecting problems with 
continued and increasingly elevated liver function studies as 
late as July 2004.  Records from reported visits in March 
2004 were not secured, but the July 2004 reports refer to 
prior evaluations for similar symptoms.  However, such 
records are not in the file.

Residuals of Left Lower Extremity Injury

The veteran's service records reflect that he fell from a 
ladder in September 1970 and complained of left shoulder and 
back pain.  He later fell through a glass window in San Diego 
in January 1971, and was noted to have lacerated his left 
upper extremity.  He also otherwise complained of a finger 
laceration  He was then attached to the USS BONHOMME RICHARD.  
On his separation examination, it was noted that he had scars 
on the left upper arm and left middle finger.

Service records do not specifically confirm that he injured 
his left leg during combat operations while stationed at Da 
Nang, although records from that time are limited.  He has 
stated that he was injured in a blast at Da Nang at which 
time he had leg lacerations and was treated with an ace 
bandage and topical treatment.  It is unclear whether he 
purportedly also sustained fragment wounds at the time.

VA examination findings include a report from 1997 when he 
was found to have synovitis of the left knee and scars, said 
to be residuals of multiple lacerations of the left knee, 
without apparent (symptomatic) residuals.

At the recent personal hearing, the veteran reported that in 
addition to lacerations and fragments acquired in Da Nang, he 
had also re-injured his left leg after service in 1979 when 
the barrel of a crane hit his leg.  Clinical records show 
ongoing problems with the veteran's left lower extremity 
including as a result of falls.  

However, there is nothing to indicate that he has been 
evaluated to determine if the residuals, even in part, appear 
to be consistent with or to reflect some sort of mortar 
wound, i.e., the presence of residual shrapnel, etc., 
residuals which would tend to be reflective of no potential 
origin other than combat, as claimed.

Based on the evidence of record with regard to residuals of a 
left leg injury and hepatitis, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All private and VA clinical 
records relating to left leg disability 
and hepatitis or liver disability should 
be acquired and added to the claims file.  
If necessary, the RO should assist the 
veteran in obtaining such records.

2.  The veteran should then be examined 
by a VA physician with expertise in 
hepatology to determine the exact extent 
of all current hepatitis symptoms.  An 
opinion should be rendered as to the 
nature of his recent liver related 
symptoms and to what these are 
attributable.  All necessary laboratory 
testing should be accomplished, and the 
entire clinical file should be made 
available to the examiner for review.  If 
the symptoms have changed in the interim 
since April 1997, the date of his initial 
claim and the award of service 
connection, the physician should opine as 
to the distinctions therein so that the 
rating assigned may be reflective of the 
symptoms at any given period.

3.  The veteran should also be examined 
by a VA physician with expertise in 
orthopedics to determine the nature of 
current left lower extremity disability.  
Specifically, a determination should be 
made as to whether it is at least as 
likely as not that current residuals, 
including multiple scars from apparent 
prior lacerations,  are in any way 
related to, or consistent with, inservice 
trauma, to include cuts, lacerations, 
incoming fire; whether there are retained 
fragments, etc.; and/or whether the 
lacerations from which he now has scars 
were the cause of his synovitis and/or 
can the synovitis be attributed to 
something else, i.e., trauma, of service 
origin.  All clinical records should be 
made available to the examiner.

4.  The claim should then be 
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  They should be afforded an 
opportunity to respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



